968 N.E.2d 1292 (2012)
Rondell WALKER, Appellant (Defendant below),
v.
STATE of Indiana, Appellee (Plaintiff below).
No. 34S02-1206-CR-346.
Supreme Court of Indiana.
June 20, 2012.
Derick W. Steele, Kokomo, IN, Attorney for Appellant.
Gregory F. Zoeller, Attorney General of Indiana, Gary R. Rom, Deputy Attorney General, Indianapolis, IN, Attorneys for Appellee.

On Petition To Transfer from the Indiana Court of Appeals, No. 34A02-1101-CR-612
PER CURIAM.
Rondell Walker was charged with four counts of drug crimes and two related offenses after he was stopped by police for a traffic infraction within 1,000 feet of a family housing complex. He pleaded guilty to possession of cocaine as a Class B felony and was initially referred to Drug Court. His participation in that program was later terminated, and the trial court sentenced him to twenty years, the maximum term. He appealed, claiming that he was deprived of due process during his drug court termination and sentencing hearings and that his sentence was inappropriate in light of the nature of the offense and his character. The Court of Appeals affirmed the termination and the sentence in a Memorandum Decision. See Walker v. State, No. 34A02-1101-CR-612, 2012 WL 828487, slip op. (Ind.Ct.App. March 13, 2012).
Having reviewed the matter, we grant transfer of jurisdiction, and direct revision of the sentence from twenty years to twelve years. See Abbott v. State, 961 N.E.2d 1016, 1017-1019 (Ind.2012) ("but for the police officer's choice of location in stopping the car in which Abbott was a passenger, he would have received no more than the maximum three-year sentence for his possession of less than three grams of cocaine."); Ind. Appellate Rule 7(B). In all other respects, the decision of the Court of Appeals is summarily affirmed. See Ind. Appellate Rule 58(A).
DICKSON, C.J., and SULLIVAN, RUCKER, and DAVID, JJ., concur.
MASSA, J., would deny transfer.